Citation Nr: 1001221	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a bilateral eye 
disability.
 
4.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include psychosis 
and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1969 to February 1971, to include a tour of 
duty in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and May 2006 rating 
decisions by the Waco, Texas, Regional Office (RO).  The 
September 2005 decision denied service connection for 
hepatitis C.  The May 2006 decision denied service connection 
for a bilateral eye disability, and declined to reopen a 
previously denied claim of service connection for PTSD.  The 
May 2006 denial with regard to PTSD is a reconsideration of a 
September 2005 determination.  

Claims of service connection for PTSD also encompass claims 
of service connection for all psychiatric disabilities 
afflicting a Veteran based on a review of the medical 
evidence.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
medical evidence indicates that the Veteran has been 
diagnosed as having psychosis and schizoaffective disorder.  
A claim for an acquired psychiatric disorder other than PSTD 
must therefore be considered and is hence listed as an issue 
above.

The issue of entitlement to service connection for an 
acquired psychiatric disability other than PTSD, to include 
psychosis and schizoaffective disorder, and service 
connection for a bilateral eye disability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.




FINDINGS OF FACT

1.  By way of a May 1999 rating decision, the RO declined to 
reopen a claim of service connection for PTSD; this decision 
was not appealed and has become final. The underlying denial 
on the merits was based on a finding that there was no 
verified stressor to support a diagnosis of PTSD.

2.  Evidence received since May 1999 addresses an 
unestablished fact, but is cumulative and redundant of 
evidence already of record, and does not raise the reasonable 
possibility of substantiating the claim.

4.  Hepatitis C was not shown until many years after service, 
and the preponderance of the competent evidence of record is 
against a finding that the currently diagnosed condition is 
related to active duty service.  


CONCLUSIONS OF LAW

1.  The May 1999 rating decision declining to reopen a 
previously denied claim of service connection for PTSD, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).

2.  The criteria for reopening of a claim of entitlement to 
service connection for PTSD have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Legally sufficient notice was provided to the Veteran in May 
2005 correspondence, prior to the adjudication of the issues. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter 
informed the Veteran of the elements of a claim for service 
connection, described the evidence and information needed to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in supplying such. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Moreover, the letter informed the Veteran of the need for new 
and material evidence to reopen his previously denied claim 
of service connection for PTSD and identified the 
unestablished fact which must be shown to warrant reopening.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notice of VA policies and procedures with regard to 
assignment of effective dates and disability evaluations was 
provided in March 2006 correspondence, after the initial 
adjudication of the appeals.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiency with respect to this notice, 
either in content or timing, is harmless, however, as service 
connection is not being granted, and hence no evaluation or 
effective date shall be assigned.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained service treatment and personnel records, VA 
outpatient treatment records, and records from the Social 
Security Administration.  Where the evidence of record was 
not sufficient for adjudication of the issues, VA 
examinations have been provided.  Neither the appellant nor 
his r representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was filed in September 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The last final denial of record is a May 1999 rating decision 
which declined to reopen the issue of service connection for 
PTSD.  The RO found no new and material evidence had been 
received; the underlying denial on the merits was based on a 
finding that there was no verified in-service stressor to 
support the diagnosis of PTSD.  A diagnosis of PTSD had been 
established, though it was not considered valid due to the 
lack of a stressor event.

Since May 1999, the Veteran has reiterated his prior 
allegations of in-service stressor events, both in statements 
to the RO and to treating health care providers.  His 
allegations are substantially the same as those considered by 
the Board in January 1995, and center around various combat 
incidents and accidents.  He has provided no additional 
details which would require or allow any meaningful inquiry 
to verify the allegations.  The Joint Service Records 
Research Center (JSRRC) has previously certified that the 
Veteran's allegations were too vague to allow verification. 

The Veteran's repetitive allegations of stressor events in 
Vietnam are not new, in that they have been previously 
considered by agency decision makers.  They are cumulative 
and redundant of the evidence already of record, and do not 
therefore raise the reasonable possibility of substantiating 
the claim.  While they are material in the sense that the 
allegations directly address the unestablished fact of a 
stressor, they are not new.  The claim of service connection 
for PTSD is not reopened.



III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2). This may 
include some medical matters, such as describing symptoms or 
relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

IV. Analysis

The Veteran's service treatment records show that he was not 
treated for hepatitis C during active service.  At his 
enlistment physical examination in February 1969, clinical 
evaluation was normal except for a tattoo on the left hand 
and pes planus.  He denied any relevant medical history.  At 
his separation physical examination in February 1971, 
clinical evaluation was normal.  

In service, the Veteran served as a vehicle driver or heavy 
vehicle operator with a construction battalion.

The Veteran's Social Security Administration (SSA) records 
consist largely of duplicates of VA medical records.  SSA 
noted in a June 2000 decision that the Veteran had a prior 
period of disability between October 1990 and January 1997 
when he was in receipt of SSA disability benefits for 
substance abuse and PTSD.  SSA denied the Veteran's most 
recent application for disability benefits in June 2000 and 
the Veteran currently is not in receipt of SSA disability 
benefits.

On VA examination in December 1998, the Veteran's complaints 
included hepatitis C.  A history of intravenous (IV) drug use 
and sharing of needles was noted, although the Veteran stated 
that he had not used any IV drugs for about 6 weeks.  He 
stated that his IV drug use had begun during Vietnam.  He 
also denied receiving any treatment for his hepatitis C.  The 
Veteran also reported that he had cut his left arm with a 
razor blade while in jail in 1996.  Physical examination 
showed a healed scar on the left forearm which was 1.5 inches 
in length.  Laboratory tests were positive for hepatitis C 
antibody.  The diagnoses included positive hepatitis C 
antibody.

On VA outpatient treatment in August 2004, the Veteran 
reported risk factors of IV drug use (heroin) while in 
Vietnam in the early 1970's and multiple tattoos.  It was 
noted that the Veteran's hepatitis C infection had been 
identified in 1997.  He reported a history of polysubstance 
abuse.  He had started smoking cocaine in the early 1990's 
and last had used cocaine 1 week earlier.  The Veteran denied 
alcohol abuse.  The assessment included chronic hepatitis C 
infection with ongoing polysubstance abuse.  It was noted 
that the treatment for the Veteran's hepatitis C was being 
deferred due to his ongoing polysubstance abuse.

In June 2005, it was noted that the Veteran had not been 
treated for his chronic hepatitis C infection due to 
polysubstance abuse.  The Veteran reported that he had 
maintained sobriety.  The assessment was chronic hepatitis C 
infection.

In March 2007, the Veteran reported that he was doing 
"fairly well" with his current medication and denied any 
new concerns.  It was noted that the Veteran had missed a 
hepatitis C clinic appointment.  The assessment included 
hepatitis C.  In June 2007, a VA nurse practitioner stated 
that the Veteran was being discharged from the hepatitis C 
clinic for repeated failure to keep his scheduled 
appointment.

The Veteran was not formally diagnosed with hepatitis C until 
1997, more than 25 years after service.  A review of the 
claims file reveals numerous risk factors before, during, and 
after service.  The Veteran had tattoos prior to service, and 
has used IV drugs since service.  Further, he has been 
exposed to blood and other body fluids through fights and his 
own suicidal gestures after service.  The Veteran did not 
engage in combat in service, and was not employed in duties 
which would have exposed him to body fluids or blood in the 
military.  

His sole in-service risk factor for hepatitis was the use of 
IV drugs.  This use is considered willful misconduct, and 
cannot support a grant of service connection.  Even if it 
were not willful misconduct, the use of IV drugs in service 
is outweighed by the multiple risk factors present 
independent of and outside service, such as tattoos, exposure 
to body fluids, and continued drug use.  The preponderance of 
the evidence is against a finding that currently diagnosed 
hepatitis C is related to service.


ORDER

As new and material evidence has not been received, the 
previously denied claim of service connection for PTSD is not 
reopened.

Entitlement to service connection for hepatitis C is denied.


REMAND

I.  Bilateral Eye Disability

Remand is required for compliance with VA's duty to assist.   
Specifically, a VA examination is needed to obtain a medical 
opinion on causation.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, service treatment records reveal complaints of and 
treatment for a left eye injury and infection.  Current 
treatment records show the presence of a left eye visual 
impairment; the Veteran has been treated for physical 
injuries, infections, and cataracts.  It is the Veteran's 
contention that the in-service problems caused or aggravated 
his current vision problems.  Examination is required on this 
question.

II.  Acquired Psychiatric Disability

The Veteran essentially contends that his current psychiatric 
disability, to include PTSD, is related to active service.  
As noted above, however, the Board has found again that new 
and material evidence was not submitted in support of the 
Veteran's application to reopen his previously denied service 
connection claim for PTSD.  As also noted above, the medical 
evidence shows that the Veteran has been diagnosed as having 
psychosis and schizoaffective disorder.  In light of the 
Court's recent decision in Clemons, the claim of service 
connection for an acquired psychiatric disability other than 
PTSD, to include psychosis and schizoaffective disorder, is 
remanded to the RO/AMC for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service 
representative with appropriate VCAA 
notice with respect to the claim of 
service connection for an acquired 
psychiatric disability other than PTSD, to 
include psychosis and schizoaffective 
disorder.  A copy of the notice letter 
should be included in the claims file.

2.  Schedule the Veteran for a VA eye 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all current disabilities or impairments of 
the left and/or right eye, and should 
opine as to whether it is at least as 
likely as not that any such condition is 
caused or aggravated by documented in-
service complaints.  A full and complete 
rationale is required for all opinions 
expressed.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated, to 
include a psychiatric examination, if 
required.  The RO should then readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


